Title: To James Madison from Peter Landais, 8 October 1814
From: Landais, Peter
To: Madison, James


        
          Sir
          New York 8th October 1814
        
        I had the honour of writing and sending to you my letter on the 5th. June 1813, inclosed with my two last memorials to the honorable Senate and house of Representatives of Congress for redress about my claim mentioned in them and shown to be directly due to me by the United States. Having had no acknowlegment of its reception, I went soon after to Washington, where as soon as I heard you were recovering after your sickness, I wrote at different times two letters to beg your audience about the content of those pieces, but finding I could not obtain that favor, I was told, on account of the weakness of your health, I came home, and have not heard since whether you had taken or would take under your consideration my representations contained in those pieces.
        Therefore having learned, with chagrin, that the enemy had burnt the several buildings of Government at Washington, and perhaps destroyed the papers relative to my said claim, with all other papers contained in them; in that supposition, I have had printed that letter with my two said memorials sent to You in 1813, and in addition to them, the extract page 9th. in the sequel of the report of the honorable Secretary of State, dated

January 2d. 1806, on my memorial, dated “Passy 311 May 1780,” and also, “The 25th article of the treaty of commerce made at London, in the year 1794, between this Government and that of England”; on the combination of which extracts is joined my observations and humble representations, all which pieces are printed in the inclosed pamphlet with this letter that I have the honor to send you Sir. And by the same reasons, I send at the same time also, to his Excellency Elbridge Gerry Vice President of the United States, and President of the Senate, and to the honorable Langdon Cheeves Speaker of the house of Representatives, each one of those pamphlets, and a similar letter to beg it to be respectively transmitted to their honorable House, in order that my said claim from the United States be reestablished; and my prayer repeated at once to the three branches of their Government that the full amount of it be granted and paid to me during the present Session of Congress, without any further postponements. I am Sir with the greatest respect, Your most humble and Obeidient Servant—
        
          Peter Landais
        
        
          P.S. On the least notice given to me that Government will do me justice by granting my just request; though I am verging on 82 years of age, and destitute of proper means to make the voyage in winter time, I will do my utmost and go if possible to Washington to settle the amount of my said claim.
        
      